726 S.E.2d 831 (2012)
Irene PAIT, Employee
v.
SOUTHEASTERN GENERAL HOSPITAL, Employer,
North Carolina Insurance Guaranty Association, Statutory Insurer.
No. 177P12.
Supreme Court of North Carolina.
June 13, 2012.
Angela Farag Craddock, Raleigh, for Southeastern General Hospital, et al.
R. James Lore, Raleigh, Heidi G. Chapman, Chapel Hill, for Pait, Irene.

ORDER
Upon consideration of the petition filed on the 23rd of April 2012 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."